NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted December 15, 2021*
                             Decided December 17, 2021

                                        Before

                   DAVID F. HAMILTON, Circuit Judge

                   THOMAS L. KIRSCH II, Circuit Judge

                   CANDACE JACKSON‐AKIWUMI, Circuit Judge

No. 21‐1359

TRUDY TAYLOR,                                  Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Northern District of
                                               Illinois, Eastern Division.
      v.
                                               No. 18 C 7874
BOARD OF EDUCATION OF THE
CITY OF CHICAGO and KAREN                      Matthew F. Kennelly,
SAFFOLD,                                       Judge.
      Defendants‐Appellees.

                                      ORDER

       Trudy Taylor was removed from two positions as a public school principal in
Chicago. She sued the Board of Education of the City of Chicago for, among other
things, breach of contract and violating wage laws. She also sued a supervisor


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21‐1359                                                                        Page 2

individually for discriminating against her based on her race. The district court
concluded that Taylor lacked evidence to support her claims. It granted the defendants’
motion for summary judgment, denied Taylor’s motion for reconsideration, and
ordered Taylor to pay costs, despite her assertion of poverty. We affirm each of these
rulings.

                                            I.

       We recount the facts in the light most favorable to Taylor, noting disputed facts
where relevant. See Swyear v. Fare Foods Corp., 911 F.3d 874, 877 (7th Cir. 2018). Taylor,
an African‐American woman, contracted with the Board to serve as the principal for
Jesse Owens Elementary Community Academy, a school serving students in
kindergarten through third grade. Taylor’s contract ran from June 2012 to June 2016, but
it provided that the Board could remove her if the school closed or permanently merged
“into another attendance center.”

       The Board discharged Taylor on June 30, 2013, when, according to the Board, it
closed Owens Academy and combined its attendance area with that of nearby Samuel
Gompers Fine Arts Options Elementary School—until then, a fourth‐to‐eighth‐grade
school. The two school buildings continued to house the same grades and serve the
same student bodies but were considered separate campuses of a single school. The
combined school was called Gompers at first, but later it was renamed Owens Academy
(when, precisely, is in dispute). Because it still served the same students under the same
name, Taylor disputes that the Owens Academy where she worked “closed.” But, in her
deposition, Taylor admitted that Owens permanently “merged with” Gompers
“because the two schools became one.”

       Taylor then became an interim principal, and in June 2015, she was assigned
temporarily to George Washington Carver School. The Board considered Taylor (like
any interim principal) to be an at will employee with no contract. But Taylor asserts in
her affidavit that Krish Mohip, then the deputy chief of the network of schools that
included Carver, “promised” her that she “should expect” to work there for “at least
one year.”

      Soon after Taylor started, Karen Saffold became the chief of Carver’s school
network. Saffold had numerous critiques of Taylor’s job performance, and she and
Taylor had a contentious relationship. In late 2015, Taylor interviewed to become the
permanent principal at Carver. After she did not get the job, the Board removed her
No. 21‐1359                                                                        Page 3

from her interim position on January 20, 2016. The Board asserts that it removed Taylor
because her performance was unsatisfactory and that Janice Jackson, then the Chief
Education Officer of Chicago Public Schools, made the final recommendation to the
Board to terminate Taylor. Taylor asserts that it was Saffold’s decision.

        Taylor sued the Board for breaching her written employment contract to be the
principal of Owens Academy; breaching an implied contract to be the principal of
Carver School for one year; and violating the Illinois Wage Payment and Collection Act
by failing to pay her wages through June 2016. Taylor also sued Saffold in her
individual capacity under 42 U.S.C. § 1981 for violating her right of equal protection by
discriminating against her based on her race. Taylor’s several other claims, including
one under 42 U.S.C. § 1983 against the Board and Saffold, are not at issue in this appeal,
so we need not elaborate on them.

       The district court entered summary judgment for the Board on all of Taylor’s
federal claims, as well as her state contract and Wage Act claims, but it declined to
exercise supplemental jurisdiction over any other state‐law claims. The court deemed it
beyond dispute that Owens Academy had merged “into” Gompers School—triggering
the contractual condition allowing the Board to fire Taylor—because Taylor stated in
her deposition that Owens permanently merged “with” Gompers. The court also
determined that Taylor failed to raise a genuine issue of material fact about whether she
had an implied contract with the Board for a one‐year post at Carver School, and that
Taylor could not proceed against Saffold individually under § 1981. Later, the court
denied Taylor’s motion to reconsider its summary judgment ruling and granted the
Board’s motion for entry of a bill of costs, despite Taylor’s request to be excused due to
indigence.

                                            II.

       We review the district court’s grant of summary judgment de novo. Johnson v.
Dominguez, 5 F.4th 818, 824 (7th Cir. 2021). On appeal, Taylor first contends that the
court misinterpreted her deposition testimony to conclude that the Board did not
breach her Owens Academy contract. Admitting that Owens merged “with” Gompers,
she argues, is different from admitting that Owens merged “into” Gompers. She
states—citing no contractual definitions or Board materials—that “merged with” means
both schools remain open and become a single unit, while “merged into” means one
school ceases to exist because the other absorbs it. She further argues that the Board did
not merge Owens “into” Gompers because the Board’s written resolution to close
No. 21‐1359                                                                        Page 4

Owens did not contain the word “into”—in contrast to its resolution about another set
of schools that combined.

        Taylor offers no evidence that there is a material distinction between a school
merging “with” and merging “into” another school. Under the contract—which the
parties agree is governed by Illinois law—the Board could discharge Taylor upon the
“closure of [Owens] or the permanent merger of [Owens] into another attendance
center.” Taylor’s interpretation—requiring that a school close for it to merge “into”
another school—is inconsistent with the disjunctive “or” and renders the separate
closure clause superfluous. See Land of Lincoln Goodwill Indus., Inc. v. PNC Fin. Servs.
Grp., Inc., 762 F.3d 673, 679 (7th Cir. 2014) (Illinois courts avoid constructions that
render a provision superfluous). And even if her admission that Owens Academy
merged “with” Gompers School is not dispositive, there is no evidence to support
Taylor’s contention that a merger “into” never happened; Taylor offers only her
opinion. That is insufficient to dispute the Board’s evidence that there was a merger
because Owens Academy ceased to exist independently, its attendance area was
combined with that of Gompers, and the new combined school had a single principal.

       Further, the Board’s resolution announcing its plan to merge another set of
schools “into” each other does not help Taylor. As we have noted, she lacks evidence
that “into” and “with” require different meanings, and we are skeptical that the
contract compels such a distinction. Taylor’s argument that the Board acts differently
when it merges one school “into” another than it did here does not change our view. A
single instance of using the word “into” hardly establishes a modus operandi. And in
the other resolution, the merger “into” occurred by combining the attendance areas of
the two schools. That is precisely what the Board did with Owens and Gompers. Yet
Taylor does not explain why one constitutes a merger “into” and the other a merger
“with.” In short, Taylor failed to raise a genuine dispute of fact over whether a
contingency allowing her termination—a permanent merger—occurred.

       Taylor next argues that, for either of two reasons, summary judgment was
improper on her claim that the Board breached an implied contract to employ her at
Carver School for one year. First, she points to an Illinois statute providing that if a
school on probation (like Carver) fails to make improvements “after a maximum of one
year,” its principal may be fired. 105 ILCS 5/34‐8.3. But this simply articulates one
consequence a school may face after poor academic performance; it does not guarantee
one year’s employment to the principal of a school on probation. The statute has
nothing to do with the terms of employment for principals.
No. 21‐1359                                                                         Page 5



        Second, Taylor argues that she had an implied one‐year contract because Mohip,
who offered her the position, had both the actual and apparent authority to form an
employment contract, and he did so when he said that she “should expect” to remain at
Carver for “at least one year.” To begin, Mohip had no actual authority because, by
statute, only the Board can hire principals. See 105 ILCS 5/34‐8.1. Further, under Illinois
law, a municipal entity (which includes the Board) cannot be bound based on the
apparent authority of an agent. Patrick Engʹg, Inc. v. City of Naperville, 976 N.E.2d 318,
330 (Ill. 2012). In any event, Illinois courts presume that oral employment contracts are
at will unless the length of the contract is “clear and definite.” Robinson v. BDO Seidman,
LLP, 854 N.E.2d 767, 770 (Ill. App. Ct. 2006). Here, the duration of the purported
contract was not definite because Mohip’s statement that she “should expect” to be
principal for a certain period lacked certainty, and his assurance that the position would
last for “at least one year” did not set any specific length of time. See Wilder v. Butler
Mfg. Co., 533 N.E.2d 1129, 1131 (Ill. App. Ct. 1989) (informal expressions of goodwill
and hope are not definite).

        Taylor also contends that, under the Illinois Wage Payment and Collection Act,
820 ILCS 115/1, the Board owes her wages from when it discharged her from Owens
and Gompers through the end dates of her contracts. But Taylor’s claim fails because a
worker bringing a claim under the Act must show that she performed unpaid work
under a contract or agreement, and Taylor did no work at either school after she was
fired. See Enger v. Chi. Carriage Cab Corp., 812 F.3d 565, 568 (7th Cir. 2016). Unpaid
(earned) wages are not the same as front pay, a form of compensatory damages.

       Next, Taylor argues that the district court incorrectly determined that she could
not sue Saffold in her individual capacity under § 1981. Although we have held that
§ 1981 does not permit suits against state actors in their official capacities, Campbell v.
Forest Pres. Dist. of Cook Cnty., 752 F.3d 665, 671 (7th Cir. 2014), we have not addressed
whether actions against state actors in their individual capacities are allowed. Taylor’s
claim fails either way. The standard of liability under § 1983 also applies to § 1981
claims. Sommerfield v. Knasiak, 967 F.3d 617, 622 (7th Cir. 2020). And in deciding Taylor’s
§ 1983 claim, the district court correctly determined that Taylor presented no evidence
that similarly situated individuals who were not of her race or gender were treated
more favorably, nor did she submit other circumstantial evidence that would allow a
reasonable inference that racial or gender discrimination motivated her removals.
See Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 897 (7th Cir. 2018).
No. 21‐1359                                                                         Page 6

        Two issues remain. First, Taylor argues that the district court abused its
discretion when it denied her motion to reconsider under Rule 59(e) of the Federal
Rules of Civil Procedure. But the court did not abuse its discretion because Taylor did
not submit newly discovered evidence, nor did she demonstrate a manifest error of law
or fact because no reasonable juror could find that the Board breached her Owens
Academy contract. See Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 953 (7th Cir. 2013).
Second, Taylor argues that the court abused its discretion when it declined to excuse
her, based on her current indigence, from paying the Board’s costs. See Baker v. Lindgren,
856 F.3d 498, 502 (7th Cir. 2017). But the court properly considered Rivera v. City of
Chicago, 469 F.3d 631, 634–35 (7th Cir. 2006), which required it to assess not only
whether Taylor could pay costs now but also whether she could pay costs in the future.
Taylor, who represented to the district court that she was actively seeking new
employment, does not explain why she could not be expected to pay the costs in the
future.

       We have considered Taylor’s remaining arguments, and none has merit.

                                                                               AFFIRMED